Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 5/3/22 is acknowledged.
Claim 14-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Minato (US 5364488).
Regarding claim 1. Minato teaches in fig. 3 a heat-pipe cooling system, comprising: a conical structure (the top wide conical shaped cover of fan unit 9, very similar to applicant’s fig. 2) having an upper portion that is truncated (tapering going upwards of said portion, fig. 3), the conical structure configured to be disposed above a dielectric window (disposed above upper chamber plate 3; while it does not expressly teach it is dielectric, it is noted the limitation “configured…window” is a functional term, MPEP 2181, I, MPEP 2114 and said conical structure can simply be removed and installed above a dielectric window; especially since the conical structure does not appear to be integrally attached to 3), the conical structure being configured to condense vapor from a first heat- transfer fluid formed within a volume between the dielectric window and the conical structure (the space between 9 and 3 contains a cooling coil 8 which is capable of condensing relatively warmer moisture from outside air); and at least one cooling coil (as discussed, 8) formed proximate to an exterior portion of the conical structure (fig 3, 8 is near the outside of said wide conical structure since it is relatively close to conical structure overall, compared to other more distal structures, such as 17, 19, 18 etc; it is noted proximate is a broad/relative term and does not specify particular dimensions or positions).
Regarding claim 2. Minato teaches the heat-pipe cooling system of claim 1, wherein the at least one cooling coil is configured to transport a second heat-transfer fluid therein (8 flows cooling liquid water, see fig. 3).
Regarding claim 5. Minato teaches the heat-pipe cooling system of claim 1, wherein the first heat-transfer fluid is a dielectric fluid having a selectable boiling-point and is capable of acting in a two-phase regime, including a liquid-phase regime and a vapor- phase regime, to provide evaporative cooling of the dielectric window (it is noted the liquid/fluid is not part of the apparatus structure and is an intended use that can be replaced or exchanged as desired by the user, MPEP 2114).
Regarding claim 6. Minato teaches the heat-pipe cooling system of claim 5, wherein the selectable boiling point is selectable within a range from about 55 0C to about 270 0C at a pressure within the volume between the dielectric window and the conical structure (again, this is related to the properties of the said fluid in claim 5, see above regarding the intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) in view of Minato (US 5364488).
For compact prosecution, an alternate interpretation is used in the rejections below for compact prosecution to give patentable weight to the dielectric window.
Regarding claim 1. Hama teaches a dielectric window (14, det desc para. 2) but does not teach A heat-pipe cooling system, comprising: a conical structure having an upper portion that is truncated, the conical structure configured to be disposed above the dielectric window, the conical structure being configured to condense vapor from a first heat- transfer fluid formed within a volume between the dielectric window and the conical structure: and at least one cooling coil formed proximate to an exterior portion of the conical structure, however Minato teaches in fig. 3 a heat-pipe cooling system, comprising: a conical structure (the top wide conical shaped cover of fan unit 9, very similar to applicant’s fig. 2) having an upper portion that is truncated (tapering going upwards of said portion, fig. 3), the conical structure configured to be disposed above a dielectric window (disposed above upper chamber plate 3, which would be equivalent to the dielectric window in Hama forming the top/ceiling of the process chamber/space), the conical structure being configured to condense vapor from a first heat- transfer fluid formed within a volume between the dielectric window and the conical structure (the space between 9 and 3 contains a cooling coil 8 which is capable of condensing relatively warmer moisture from outside air); and at least one cooling coil (as discussed, 8) formed proximate to an exterior portion of the conical structure (fig 3, 8 is near the outside of said wide conical structure since it is relatively close to conical structure overall, compared to other more distal structures, such as 17, 19, 18 etc; it is noted proximate is a broad/relative term and does not specify particular dimensions or positions), it would be obvious to those skilled in the art at invention time to modify Hama in order to allow for fine tuning of the temperature of the top plate using a combined fan/water based feedback cooling system, det desc para. 11-15.
Regarding claim 3. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, wherein, during an operation in which the dielectric window is heated (it would be obvious 14 gets heated by joule heat from 106 when it is very close/almost contacting them via conduction, det desc para. 22; furthermore, it is noted the window is not explicitly claimed as part of the apparatus in claim 1), the first heat-transfer fluid is configured to receive sufficient heat from the dielectric window to transform the first heat- transfer fluid from a liquid phase into a vapor phase (this relates to an intended use and does not structurally limit the apparatus, as disc the ambient moisture in air can vaporize upon contact to the hot window), and, after contact with the conical structure, the vapor phase is to form a condensate from the condensed vapor (again, intended use, the vapor moisture can recondense on cooler surface of the conical surface away from the heated window).
Regarding claim 11. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, further comprising a sump (134 receptacle det desc para 22 Hama) configured to be heated (it is noted that anything is configured to be heated as long it is exposed to a heat gradient and as fig. 1 shows the liquid nitrogen is ½ of the sump, the other is empty or gaseous, most likely from heat gradient generated by temperature adjuster 132 and ambient heat/room temperature), the sump formed proximate to the dielectric window (fig. 1, it is relatively close to 14) to initiate a two-phase thermodynamic cycle of the first heat- transfer fluid (nitrogen is changed from liquid to gas by ambient heat and 132; as discussed; further, the fluid is not an apparatus structure, as discussed in previous claims).
Regarding claim 12. Hama in view of Minato teaches the heat-pipe cooling system of claim 11, further comprising a weir structure (the piping 124 forms up a vertical dam like structure that if enough is high theoretically, it is capable of overflowing around the top and into 134, fig. 1 Hama) to allow liquid from the first heat-transfer fluid to flow into the sump if the liquid exceeds a predetermined depth above the dielectric window (as discussed).
Regarding claim 13. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, wherein the first heat-transfer fluid is to be distributed on the dielectric window in a layer sufficiently thin to reduce bubble formation within the first heat-transfer fluid (again, this relates to the fluid and its properties or conditions, the fluid is not apparatus structure nor further limiting it, as previously discussed, see MPEP 2114; if the apparatus is stored in sufficiently cool conditions or certain fluids with certain boiling points/other properties, various states of liquid film can be achieved according to intended use).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) in view of Minato (US 5364488) applied to claim 1 and further in view of Fink (US 20040084153).
Regarding claim 4. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, but does not teach wherein the at least one cooling coil formed proximate to the exterior portion of the conical structure is in direct thermal contact with the exterior portion of the conical structure, however Fink teaches in fig. 2, 4 at least one cooling coil (cooling rod 220 [33], considered equivalent to said cooling coil)) formed proximate to the exterior portion of the conical structure (near the outside of conical ES shield 180 [26]) is in direct thermal contact with the exterior portion of the conical structure (fig. 2, 220 also contacts 180) and it would have been obvious to those skilled in the art at invention time to modify Hama in order to provide more structural support for the coils as would have been obvious from the drawings; furthermore, per MPEP 2144.04 it has been held that a matter of rearrangement of parts did not render the claims patentable.
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) in view of Minato (US 5364488) applied to claim 1 and further in view of Drewery (US 20020104751).
Regarding claim 7 Hama in view of Minato teaches the heat-pipe cooling system of claim 1, but does not teach further comprising an upper window-support structure mechanically coupled to respective outer peripheries of both the conical structure and the dielectric window (furthermore, it is noted the window is not explicitly claimed as part of the apparatus in claim 1), however Drewery teaches an upper window-support structure (Al ring 47 [73] which is upper/above the dielectric window 440 and supports it, fig. 1c, 7) mechanically coupled to respective outer peripheries of both the conical structure and the dielectric window (it is fixed to ends of both the outermost Al enclosure 54 [75], considered equiv to outermost conical structure and the dielec window 33, fig. 7), it would be obvious to those skilled in the art at invention time to modify Hama in order to add additional structural integrity and sealing capability to the apparatus as can be seen from the drawings and [74].
Regarding claim 8. Hama in view of Minato and Drewery teaches the heat-pipe cooling system of claim 7, wherein capillary grooves (via the Drewery 47, tube 50 for water passage [74], which form grooves in both radial direction, fig. 7 and vertical direction fig. 1c) are formed on an outer periphery of an interior of the upper window- support structure (they are formed on the outer part of an inside/embedded in the 47, figs. 1c, 7) and configured to flow the first heat-transfer fluid across an uppermost surface of the dielectric window (flows the water across/through the top surface of 440 fig. 1c). 
Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) in view of Minato (US 5364488) applied to claim 1 and further in view of Suzuki (JP 2003309109).
Regarding claim 9. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, but does not teach wherein an uppermost surface of the dielectric window (furthermore, it is noted the window is not explicitly claimed as part of the apparatus in claim 1) includes a plurality of capillary grooves in which the first heat-transfer fluid is to flow, however Suzuki teaches in figs. 5b-f wherein an uppermost surface of the dielectric window 172-182 includes a plurality of capillary grooves 11 in which the first heat-transfer fluid is to flow/heating cooling medium channel [63] and it would have been obvious to those skilled in the art at invention time to modify Hama in order to control the temperature of the window and film thickness deposited on the window reduced [79].
Regarding claim 10. Hama in view of Minato teaches the heat-pipe cooling system of claim 1, but does not teach wherein an uppermost surface of the dielectric window (furthermore, it is noted the window is not explicitly claimed as part of the apparatus in claim 1) includes a wick structure comprising one or more types of liquid-wicking materials including one or more materials selected from materials including a mesh material, an at least partially-porous sintered- powder, a sintered ceramic, and a sintered polymer, however Suzuki teaches in figs. 5b-f. wherein an uppermost surface of the dielectric window (see claim 9) includes a wick structure comprising one or more types of liquid-wicking materials including one or more materials selected from materials including a mesh material, an at least partially-porous sintered- powder, a sintered ceramic, and a sintered polymer (it is sintered ceramic since the ceramic pieces/plates are fired/sintered on the top surface of 162-182 [65]); it would have been obvious to those skilled in the art at invention time to modify Hama in order to control the temperature of the window and film thickness deposited on the window reduced [79].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718